            Case 2:19-cv-00501-AJS Document 29 Filed 05/28/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN,                               Civil Action No. 2:19-cv-0501-AJS

                      Plaintiffs,

       v.                                           LEAD CASE

DOCUSIGN, INC.,

                      Defendant.

KAREN CLARK,                                        Civil Action No. 2:19-cv-00139-AJS

                      Plaintiff,

       v.                                           MEMBER CASE

INTERNATIONAL GREENHOUSE
CONTRACTORS, INC., d/b/a GREENHOUSE
MEGASTORE,                                          Electronically Filed
               Defendants.


  STIPULATION FOR EXTENSION TO RESPOND TO PLAINTIFF’S COMPLAINT

       IT IS HEREBY STIPULATED AND CONSENTED by and between the undersigned

counsel for the Parties that the date by which Defendant, INTERNATIONAL GREENHOUSE

CONTRACTORS, INC., d/b/a GREENHOUSE MEGASTORE must answer, move, or

otherwise respond to Plaintiff’s Complaint is hereby extended to July 1, 2019.

Dated: May 28, 2019                                 Dated: May 28, 2019

By: /s/Jenna M. Decker                              By: /s/Benjamin J. Sweet_________

Jenna M. Decker                                     Benjamin J. Sweet
JACKSON LEWIS, P.C.                                 THE SWEET LAW FIRM, P.C.
1001 Liberty Avenue                                 186 Mohawk Drive
Pittsburgh, PA 15222                                Pittsburgh, PA 15228
Telephone: (412) 338-5164                           Telephone: (412) 742-0631

Counsel for Defendant                               Counsel for Plaintiffs
        Case 2:19-cv-00501-AJS Document 29 Filed 05/28/19 Page 2 of 3




IT IS SO ORDERED:



Dated: ______________              _________________________________
                                   HONORABLE ARTHUR J. SCHWAB
                                   U.S. DISTRICT COURT JUDGE




                                      -2-
          Case 2:19-cv-00501-AJS Document 29 Filed 05/28/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2019, I electronically filed the foregoing document with

the Clerk of Court for the United States District Court for the Western District of Pennsylvania

using the CM/ECF system, which will send notification of such filing to all counsel of record.



                                               /s/ Benjamin J. Sweet
                                             Benjamin J. Sweet




                                                 -3-
